Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 1 of 34 Page|D #: 1

DMP:ML/MTK
F.#2017R01392

UNITED STATES DISTRICT COURT
EAS'I`ERN- DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH APPLICA'I`ION FOR A
CERTAIN URLS THAT IS STORED AT SEARCH WARRANT FOR
PREMISES CONTROLLED BY GO()GLE, INFORMATION IN

INC. POSSESSI()N ()F A PROVI])ER

   
 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, LAWRENCE SCI-IMUTZ, being first duly sworn, hereby depose and state as
follows:
INTRODUCTION AND AGENT BACKGROUND

1. l make this afHdavit in support of an application for a search Warrant
for information associated With the YouTube and Google Inc. (“Google”} uniform resource
locators (“URLS”) further described in attachment A that is stored at premises controlled by
Google, a service provider headquartered at 1600 Amphitheater Parl<Way, Mountain View, CA
94043. The information to be searched is described in the following paragraphs and in
Attachrnent A. This affidavit is made in support of an application for a search Warrant under 18
U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(1)(A) to require Google to disclose to the
government copies of the information (including the content of communications) further

described -in-- Seetion== -i of-Att-aehrnent= -Upon-. receip.t-=- of-.the -.i-n.forrnat.i.on .=descr,i.be.d=...in. S.ec.tion .l..

Case 1:18-mj-01048-LB Document 1 Filed 11/0'1/18 Page 2 of 34 Page|D #: 2

of Attachment B, govemment-authorized persons Will review that information to locate the items
described in Section ll of Attachrnent B.

2. l am a Special Agent with the Federal Bureau of Investigation (“FBI”)
assigned to the Joint Terro_rism Task Force (“JTTF”). l have been an agent for
approximately nine years. As a Special Agent, l have investigated numerous matters during
the course of which l have conducted physical and electronic surveillance, interviewed
witnesses, executed court-authorized search warrants and used other investigative techniques
to secure relevant information regarding a variety of crimes l am familiar With the facts and
circumstances set forth below from my personal review of records, documents and other
physical evidence obtained during this investigation, and from communications and
information provided to me by fellow agents and other government personnel with
knowledge related to this investigation

3. This affidavit is intended to show merely that there is sufficient
probable cause for the requested Warrant and does not set forth all of my knowledge about
this matter.

4. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of 18 U.S.C. § 842(a)(3)(A)
(transportation of explosive materials) and 18 U.S.C. § 2332a(a)(2) (use of a weapon of mass
destruction) have been committed by Victor Kingsley. Indeed, a grand jury in the Eastern
District of New York has returned an indictment charging Kingsley with these crimes. There

is also probable cause to search the information described in Attachment A for evidence,

 

entalltles, Contrabarld or fl'ultS Ofthese Cl‘lm€Sf

 

" ` `el‘ desefil‘j`éd` i`n` Atlafé`hinént`§ .

2

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 3 of 34 Page|D #: 3

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is
“a court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(l)(A) & (c)(l)(A). Speciflcally, the Court is “a district court of the United States . . . that
- has jurisdiction over the offense being investigated.” 18 U.S.C. § 271 1(3)(A)(i).

PROBABLE CAUSE

6. On or about luly 28, 2017 at approximately 4:15 p.m., the owner of the
residence at 145-23 222nd Street, Jarnaica, New York (the “222nd Street address”) was
outside the residence and opened a cylinder-shaped package inside of a plastic bag that he
found by the mailbox of the residence. Upon opening, the package exploded. The
destructive device (the “July 2017 device”) was a switch-activated device, which is triggered
when an unwitting person attempts to open the package The explosion resulted in extensive
burns'to the owner, who was then taken to the hospital On August l, 2017, the owner died
as a result of his injuries.

7. After the explosionJ agents recovered the remains of the package The
address label was still visible. The package was addressed to an individual who, at the time,
was a New York City Police Department (“NYPD”) officer (hereinafter referred to as
“Police Officer 1”) at “14523 222nd St lamaica, NY Springfield Gardens, NY.” The sender
was listed as an individual who is a retired NYPD Sergeant (hereinafter referred to as the
“Sergeant”) at “2820 Snyder Ave, Brooklyn, NY 11226.” The return address listed is the
address for the NYPD 67th Precinct in Brooklyn, New York. Police Officer 1 worked at the
5'7th Precinct from approximafely 2014 to 2015. The Sei‘geant was previously dss'igne`d to:':'"

3

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 4 of 34 Page|D #: 4

the 67th Precinct from approximately 2003 to 2015. The Sergeant retired in 2015 and was
out of the country at the time of the explosion

8. At the time of the explosion, Police Officer 1 did not live at the 222nd
Street address NYPD officers interviewed Police Officer 1, who stated that he has never
lived at the 222nd Street address, and he does not know anyone who lives at the 222nd Street
address. Even though Police Officer 1 has never lived at the 222nd Street address, there are
multiple websites that link Police Ofiicer 1 to the 222nd Street address Whitepages.com
provides multiple addresses for Police Officer 1’s name in New York. One of the provided
addresses is the address 145-23 222nd Street, Springfield Gardens, NY 11413. A review of
whitepages.com on February 16, 2018 shows that it listed two entries for Police Officer l’s
name residing in New York, one of which was the 222nd Street address

9. Records obtained from whitepages.com showed fourteen searches for
Police Officer 1’s name between December 1, 2016 and luly 31, 2017. Of those fourteen
searches, nine of the searches occurred on or about December 8, 2016 and December 9,
2016. There were three lnternet Protocol (“IP”) addresses associated with these searches:
98.116.26.208, 98.116.2'1.86 and 98.116.26.48 (collectively, the “98 IP addresses”). Less
than fifteen minutes after the final December 9, 2016 whitepages.com search from IP address
98.116.26.48 IP, the user of the same IP address logged into the Facebook page for “Vei
King.” The vanity name for the Facebook account is “`l_`he God Named King,” and the
registered email address for the account is “thegodnamedking@yahoo.com.” Records
obtained from Yahoo show that this email account is registered to Victor Kingsley at zip

code 11203.

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 5 of 34 Page|D #: 5

10. Records obtained from Verizon show that, at the time of the above
searches, the 98 lP addresses were associated with the customer “Besorene Kingsley” located
at 152 E 43rd Street, Brooklyn, New Y_ork 11203 (the “43rd Street address”). Records
obtained from New York State show that ldesorene Kingsley is the mother of Victor` C.
Kingsley. Records obtained from the New York Departinent of Motor Vehicles show that
both Victor Kingsley and Besorene Kingsley reside at the 43rd Street address. In addition,
postal money orders obtained from the Federal Reserve Banl< dated August 17, 2017,
December 20, 2017 and January 18, 2018, provide the 43rd Street address as Victor
Kingsley’s address. The 43rd Street address is within the confines of NYPD 67th Precinct

1 1. A review of NYPD records revealed that on January 5, 2014, Victor
Kingsley was arrested in the vicinity of Linden Boulevard and East 43rd Street iii Brooklyn,
New York, which is the intersection located approximately 400 feet north of the 43rd Street
address Victor Kingsley was arrested for criminal possession of a weapon, obstruction of
governmental administration disorderly conduct and resisting arrest The arrest records
indicate that the arresting officer was an officer assigned to the 67th precinct (herei_nafter
referred to as “Police Ofiicer 2”), and the supervising officer for the arrest was the Sergeant,
the same individual listed as the sender of the July 2017 device. In addition to Police Officer
2, three other police officers from the 67th Precinct were involved in the arrest of Kingsley
and were present at the scene of his arrest. Ultimately, all charges against Kingsley were
dismissed

12. As set forth above, the Sergeant was assigned to the 67th Precinct from
September 4," 2003 ':until his retirem'ent, on or about u.'l'lily 2"1, 201:5. Police"(jfiicier 1 wasma '

5

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 6 of 34 Page|D #: 6

police officer assigned to the 67th Precinct from l\/lay 16, 2014 to December 7, 2016. Prior
to the Sergeant’s retirement, Police Officer l was assigned to the Conditions Unit, and the
Sergeant was his supervisor. The Conditions Unit is generally responsible for focusing on
the criminal activity that is the most significant issue within the precinct The Conditions
Unit partners with other NYPD groups within the precinct, such as the Anticrime Unit or the
Warrant Squad. Based on my training and experience, conversations with other law
enforcement officers and involvement in the investigation 1 know that officers assigned to
the Conditions Unit, as part of their duties and responsibilities, patrol the neighborhood,l
interact with individuals within the precinct and execute arrests based on probable cause.
After leaving the Conditions Unit, Police Officer l became a member of the Strategic
Enforcement Team (“SET”) within the 67th Precinct. Police Officer 2 and the three other
police officers involved in Kingsley’s arrest were also members of the SET team when
Police Officer 1 joined. .‘

13. The luly 2017 device was a switch-activated device The device
consisted of, among other things, a 9-volt Energizer battery, a battery case holder, an initiator
and a clothespin with screws in it. The device was contained in a mailing tube that was `
approximately five inches in diameter and twelve inches long. Accordi.ng to a NYPD
laboratory report, the device contained a mix of potassium chlorate and aluminum metal.
Based on my training and experience and conversations with bomb technician experts, l have
learned that potassium chlorate and aluminum metal, when mixed together, create an

incendiary flash powder that can be used for destructive devices

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 7 of 34 Page|D #: 7

14. According to records obtained from Amazon, prior to the explosion, on
or about February 2, 2017, Victor Kingsley placed an order for “Slb Eckart German
Blackhead 5413 H Super Aluminum Powder 3 Micron.” The substance ordered is consistent
with the aluminum metal powder that was found in the July 2017 device. On or about April
22, 2017, Victor Kingsley placed an order on Amazon for a “BILUSOCN Profession 12cue
433MHZ Wireless remote control Fireworks firing system.” A review of this product on
Arnazon shows that it contains initiators that are consistent with the kind used in the luly
2017 device. On or about May 3, 2017, Victor Kingsley placed an order on Amazon for a
“Tape Logic TLP5026KHD Jumbo l\/lailing Tubes, 5”x26”, Kraft (Pack of 15).” The
mailing tubes are the same color and diameter of the mailing tube used for the July 2017
device. Although the tube ordered is longer than the one used in the July 2017 device, the
tube ordered is capable of being cut to a length of 12 inches. On or about July 3, 2017,
Victor Kingsley placed an order on Amazon for an “Actopus 6PCS 9V Battery Box Pack
Holder With ON/OFF Power Switch Toggle.” The battery pack holder is consistent with the
battery pack holder used in the July 2017 device.

15. Amazon records further show that, on or about September 12, 2017,
aHer the luly explosion Victor Kingsley placed another order on Amazon for “51b Eckart
Geirnan Blackhe_ad 5413 H Super Aluminum Powder 3 l\/licron” On or about February 7,
2018, Victor Kingsley placed an order on Amazon for “4 Pcs 9V Battery Case Holder with
Cover Storage Case Holder with ON/OFF Switch for 6F22.”

16. ln addition, records obtained from Alpha Chemicals show that on or
about April 29, 2011, Victdr Kingsley placed an ordei for ten pounds icf-aluminum powder

7

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 8 of 34 Page|D #: 8

and thirty pounds of red iron oxide. Based on my training and experience, l know that red
iron oxide and aluminum powder can be combined to create thermite, an incendiary material
Records obtained from Thunder Valley show that on or about February 7, 2017, Victor
Kingsley placed an order for fifteen pounds of potassium perchlorate. As discussed above,
the explosive material contained in the July 2017 device Was a mix of potassium perchlorate
and aluminum metal. On or about September 20,_ 2017, after the explosion, Victor Kingsley
placed another order from Thunder Valley. Kingsley ordered-ten pounds of potassium
perchlorate.

17. On or about February 27, 2018, the Honorable Vera M. ScanlonJ
United States Magistrate JudgeJ issued a warrant for the arrest of Victor Kingsley for using a
weapon of mass destruction resulting in death, in violation of 18 U.S.C. § 2332a, and the
unlawful transportation of explosive devices, in violation of 18 U.S.C. § 842(a)(3). On
February 28, 2018, agents arrested Victor Kingsley at his residence, the 43rd Street address
in Brooklyn. Agents then conducted a search of the residence pursuant to a search warrant
During the search, agents found, among other things, a torn up mailing label, which had the
same recipient and sender as the package containing the .luly 2017 device. Agents also found
a number of fully assembled and partially assembled devices, including one device that
appeared upon initial inspection to be almost identical to the July 2017 device. The listed
recipient was Police Officer 2’s wife, using her maiden name, and the sender Was “Kohl’s
Department Stores.” An open source search shows that Kohl’s is listed as the registry for
Police Officer 2 and his now-wife’s wedding. Agents found approximately forty pounds of
powder that, based on its physical appearance and initiai'"field testing; is believed tombei"a low--

8

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 9 of 34 Page|D #: 9

explosive pyrotechnic, which is commonly referred to as flash powder. Agents also found
approximately twenty pounds of what is believedJ based on its physical appearance and
initial field testing, to be therinite, which isa mixture of iron oxide and aluminum and is an
incendiary material
18. Additionally, two computers were seized from Victor Kingsley’s

bedroom during the search of the residence A forensic analysis of these computers revealed
that an individual accessing the computers frequently viewed online videos through both
Youl`ube and Google. Among searches conducted and/ or videos viewed included the
following:

¢ “Wireless Ignitor”

0 “Wireless Remote Controlled Fireworks lgnitor”

o “Ultimate DIY cellphone Detonator”

¢ “cellphone ignitor”

¢ “lighting thermite remotely”

¢ “50 lbs of black powder”
The URLS listed in Attachment A were all found on the computers described above, which
were seized from Kingsley’s bedroom The URLs contain phrases that could provide
evidence regarding Kingsley’s construction of the explosive devices For example, two of
the UR_Ls appear to contain the phrases “self+hardening +steel” and
“20hardening%201iquid%20metal.” Based on my training and experience, l believe that the
content of the videos shows that Kingsley' was researching properties of elements that could

be utilized in explosive devices.

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 10 of 34 Page|D #: 10

19. Based on my training and experience and the investigation to date, l
believe the content of the requested URLS will contain information that constitutes fruits,
contraband, evidence and instrumentalities of violations of 18 U.S.C. § 842(a)(3)(A)
(transportation of explosive materials) and 18 U.S.C. § 2332a(a)(2) (use of a weapon of mass
destruction)_

BACKGROUND CONCERNING YOUTUBE AND GOOGLE

20. lii my training and experience, l have learned that Google provides a
variety of on-line services to the public. These services include YouTube, an lnternet forum that
allows users to share, search for,_ view and comment on video content. Froin my review of
publicly available information provided by Google about YouTu_be, including Google’s “Privacy
Policy,” in addition to my training and experience, l am aware of the following about YouTube

and about the information collected and retained by Google in connection with that service.

21. Users can access YouTube through the YouTube website or by using a
special electronic application (“app”) that allows users to access the service through a mobile
device_

' 22. ~ Anyone can watch videos on YouTube. However, a Google account is
_=necessary to take advantage of YouTube’s customizable features. For example, a Google
account enables users to “like”. videos, save their favorite videos, subscribe to video channels,
save videos to watch later, maintain a history of videos they’ve watched, and flag videos.
YouTube can also personalize video’recommendations based on a user’s video preferences and

‘ subscriptions All of this information is maintained by YouTube in a user’s private profile.

10

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 11 of 34 Page|D #: 11

23. A Google account is a single account that permits access to all of Google’s
services, including YouTube. Subscribers obtain a Google account by registering with Google.
During the registration process, Google asks subscribers to provide basic personal information
Such information can include the subscriber’s full name, physical address, telephone or SMS
numbers and other identifiers, alternative or recovery email addresses, and, for paying
subscribers, means and source of payment (including any credit or bank account _n_umber).. ln my
training and experience, such information may constitute evidence of the crimes under
investigation because the information can be used to identify the account’s user or users. Based
on my training and experience, even if subscribers insert false information to conceal their
identity, l know that this information often provide clues to their identity, location or illicit
activities f _

24. ln order to upload or comment on a video, Google requires users to create
a YouTube “channel.” ln other words`, without a channel, users have no public presence on
YouTube. Although Google accounts do not come with a YouTubc channel by default, users l
with a Google account can choose to create one. To do so, Google requires the user to input the
name of the channel, identify a channel category, and agree to the terms of use. When a user
uploads a video, Google asks for a variety of information including a category, title, description
“tag” (for keyword searches), and location ThereforeJ for every vidi;o that is posted`on n
YouTube, Google maintains account information and associated records about_the user that
posted the video, in addition to the video itself.

25, A video uploaded to YouTube is public by default lhis means that n
anyone can view the video by visiting YouTube. However, a user can also change the privacy
settings to permit only certain users to view-na video. A user can dd this by c"‘linking',-” their n

11

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 12 of 34 Page|D #: 12

YouTube account with Google+, a social networking service provided by Google. The user can
then select the email addresses or profiles of other Google+ users with whom the video will be
shared. A user can also make a video “unlisted,” which means that only those with a link to the
video can view it. Unlisted videos are not visible to others who visit the channel page and
generally do not show up in YouTube’s search results.

26. As part of its business model, Google also collects a variety of data on
YouTube videos- This includes information for each time a video was watched; the comments
and shares of a video; the demographics of viewers; and the sources of traffic to the videos (i.e.,
the source webpages and links that a viewer used to land on the video).

27. Fui'tlier, Google typically retains certain transactional information about
the creation and use of each account on their systems This information can include the date on
which the account was created, the length of service, records of log-in (i.c., session) times and
durations, the types of service utilized, the status of the account (including whether the account is
inactive or closed), the methods used to connect to the account (such as logging into the account
via Google’s website), and other log files that reflect usage of the account. ln addition Google
often has records of the lnternet Protocol address (“IP address”) used to register the account and
the IP addresses associated with particular logins to the account Because every device that
connects to the lntemet must use an [P address, lP address information can help to identify
which computers or other devices Were used to access the account

28. In addition Google collects device-specific information (such as a user’s
hardware model, operating system version unique device identifiers, and mobile network
information including phone number), which it may associate with a user’s Google account.

Google states that it may also collect and process information about a user"s location based on

12

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 13 of 34 Page|D #: 13

information including IP address, GPS, and other sensors that may, for example, provide Google
with information on nearby devices, Wi~Fi access points and cell towers.

29. In my training and experience, in some cases, account users will
communicate directly with a service provider about issues relating to the accountJ such as
technical problems, billing inquiries, or complaints from other users. Google typically retains
records about such communications, including records of contacts between the user and
Google’s support services, as well records of any actions taken by Google or a user as a result of
the communications In my training and experience, such information may constitute evidence of
the crimes under investigation because the information can be used to identify the account’s user
or users.

30. As explained herein information stored in connection with a YouTube
video and Google account may provide crucial evidence of the “who, what, why, when where,
and how’“ of the criminal conduct under investigation thus enabling the United States to
establish and prove each element or altematively, to exclude the innocent from further suspicion.
ln my training and experience, the information stored in connection with an account can indicate
who has used or controlled the account This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence For example,
communications, contact lists, and content uploaded or shared (and the data associated with the
foregoing, such as date and time) may indicate who used or controlled the account at a relevant
time.

31. Further, information maintained by the provider can show how and when
the account was accessed or used. For exampie, providers typically log the lnternet Protocol (IP)

addresses from which users access the account along with the time and dated By determining the

13

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 14 of 34 Page|D #: 14

physical location associated with the logged lP addresses, investigators can understand the
chronological and geographic context of the account access and use relating to the crime under
investigation This geographic and timeline information may tend to either inculpate or exculpate
the account owner. Additionally, information stored at the user’s account may further indicate
the geographic location of the account user at a particular time (e.g., location information
integrated into an image or video). Last, stored electronic data may provide relevant insight into
‘ the account owner’s state of mind as it relates to the offense under investigation For example,
information in the account may indicate the owner’s motive and intent to commit a crime (e.g.,
communications relating to the crime), or consciousness of guilt (e.g., deleting communications
in an effort to conceal them from law enforcement).

32. Therefore, the computers of Google are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of YouTube, such as account access information transaction
information and other account information

CONCLUSION
33. Based on the forgoing, I request that the Court issue the proposed

search warrant Because the warrant will be served on Google who will then compile the

14

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 15 of 34 Page|D #: 15

requested records at a time convenient to it, reasonable cause exists to permit the execution

of the requested warrant at any time in the day or night

Respectfully submitted,

n?g_;ugaM/s'¢ §MJ/
LAWRENCE SCHMUTZ
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on i i li i

§\ iti§ %i°°\/V\ i_

, 2018

'l

H ORAE
UNITED ST
EASTERN 1

ca
i'l'l

15

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 16 of 34 Page|D #: 16

ATTACH]VIENT A
Property To Be Searched

This Warrant applies to information associated with the foilowing URLs that is stored

at premises controlled by Google, a company that is headquartered in Mountain View, CA.

http ://www.youtube.com/watch?v=%s

https ://uuvw.youtube.com/yts/j sbin/www-pagead-id-vf154-Mnx/www-pagead-id. j s
https ://www.youtube.com/watch?v:'fXSHOqu l DU
http://www.youtube.comfchannel/uc-9~kytw8zkzndhqj6fgpwq[tab] 1 1
https ://www.youtube.com/yts/j sbinjwww-en_US-vfl9 sx-7V/results. j s
https://www.youtube.com/watch?v=mAMxEARy9d4

https ://www.youtube.com/watch?v:]?) eRROvaxI

https ://Ww.youtube.corn/watch?v=ZFkGZJkAU-k

https :/'/www.youtube.com/watch?v=fF TsroJ 31va

https ://www.youtube.com/watch?v=qgerwS WrT"E

https ://www.youtube.com/watch?v=9LjEcp-MCBE

https ://www.youtube.com/watch?v:$chKSFlg\/'s

https ://www.youtube_eom/watch?v=NIvaU lelE
https://www.youtube.comfwatch?v=WDmZJs6coSU

https ://www.youtube.corn/watch?v=QaisiD9ekCQ
https:-/-/www.'youtube.-eonnwate-h?v=xé¥wZ-MB-oP-ae

https ://www.youtube.com/watch?v=gl -SEJUcSul\/I

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 17 of 34 Page|D #: 17

https ://www.youtube.com/api/stats/playback?ns;jt&el:detailpage&cpn#ASWFBJFfdkavzt&
docid;nf`[pbsTV_?) Y&veFZ&referrthttps%3A%2F%2Fwww.youtube.com%QFresults%3Fsea
rch_query%3Dsms%ZBpro%ZBsetup&cmt:0.01&plid=AAVmQ»
nxquQsij&ei=NJCWqujNMiuhwbquaYDg&fmt=244&fs:0&rt:1 .004&of=GC60Cnl lT
VgngyrthYjw&euri&lact=l 062&ci:1 87 l 64786&mos=0&vm=CAEQABgE&volume:12&c=
WBB&cver:l .20180227&cplayer:UNIPLAYER&cbr:Chrome&cbrver=64.0.3282.186&cos=
Windows&cosver=l 0.0&hl:en_US&c1:US&len=13 5 0.721&fexp=23708904%2C2370890»

https:/’/www,youtube.com/api/stats/playback?ns=yt&ei=detaiipage&cpanWFlluOGWPYEp 1 Y
X6&docid=.nflpbsTV_3 Y&ver=Z&referrer=https%BA%ZF%ZFwww.youtube.com%ZFresults%
3Fsearch_query%BDsms%ZBpro%ZBsetup&cmF0.0Z&plid=AAVmQ~
nxqi]Qsij&ei=NJCWWqszMiuhwbquaYDg&fmt=Z¢l¢l&fs=O&rt=O.8 8&of:GC6OCn11TV
gngyrthYj w&euri&lact:894&cl=l 87164786&mosEO&vm=CAEQABgE&volume=1Z&c=W
EB&cver=l.20180227&cplayer=UNIPLAYER&cbr=Chrome&cbrver:64.0.3282.186&cos=Win
dows&cosver:l O.O&hl=en_US&cFUS&ienfl 3 5 0.721&fexp=23708904%2€23 708906%

https://www.youtube.com/api/stats/playback?ns%'t&el=detailpage&cpn=? 0nH02bl\/[0Rngqu
&docid:Ow-
NVDNZOhU&ver;Z&referrer=https%SA%ZF%ZFWww.youtube.com%ZFresults%3Fsearcthu
ery%BDinternational%ZBsms%ZBrnarketing%26sp%3DSB_TquA%ZSZS 3D&cmt=0_048&plid
=AAVrnRRMRJEZA l upX&ei:raOWqu41\/ld6v8w89-
aroDQ&fmt=Z44&fs=0&rt:0.855&of=GC60Cn1lTVgngyrthYjw&euri&lact:Q37&01=18716.
4786&mos:0&vm:CAEQABgE&volume:l 2&c=WEB&cver:l .20180227&cp1ayeFUNIPLA
YER&cbr=Chrome&cbrver'~=M.0.3282.186&cos=Windows&cosver:10.0&hi:eniUS&cr:US&

https ://r7---sn- 8xgplvo~xfge'/‘.googlevideo.com/videoplayback?id=o-
AFROF9X800LVCT1C2HW5 chcyKKZLpF OJXM18 1 QOBJIN &initcwndbps=1455 000&source:
youtube&fvip=l &lmt=l 5 1 9796359064598&ip=98.1 16.22.249&key=yt6&expire=1519843501&
dur=30.029&ctier=L&beids=%5B9466593%5D&signature=A46265C491CIF24610D2101A57
ED6C48FFB63lC2.824I918133Bl6A476646CF8F7B545DEC8D1219C6&clen:1493367&ipbit
s=0&c:WEB_El\/IBEDDEDMPLAYER&keepalive=yes&hcs=yes&itaFZM&pl=19&sparams=a
itags%ZCclen%ZCctier%ZCdm%ZCei%ZCgir%ZChc`s%2Cid%ZCinitcwndbps%

https :/!www,youtube.corn/api/stats/playback?ns=yt&el:profilepage&cpn=dCO-EX-
IWZnTcaoL&docid=- \
agDanokFU&ver=Z &referrer=https%3A%2F%2Fwww.youtube.com%ZF&cmt=0.026&plid=
AAVmRR3 81pzsuPKo&ei=Y68WWr30] chhwb_5 65Y&fmt=243&fs=0&rt:l .475&of=B086Y
7yebfYO0Md7aBOGl Q&euri=https%3A%2F%2Fwww.youtube.com%ZFchannel%ZFUCImh04
ZSqOSMilDerZdU__A&l:-ict=B 56&cl:187164786&mos:O&vm:CAEQARg'E&volume;12&0:
WEB&cver:l.20180227&cp1ayer:UN]PLAYER&cbr=Chrome&cbrver=64.0.3282.186&cos=
Windows&cosveF10.0&autoplay=1&delaF9&hl:en_US '

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 18 of 34 Page|D #: 18

https ://www.youtube.com/api/'stats/playback?ns:yt&el=detailpage&cpn=zAZmrd9quZSTKC4
&docid=thpr32dl\/1K0&veFQ&referrer:https%_'$A%ZF%ZFwww.youtube.com%ZFresults%?)F
sp%3DSBTquA%2525 3D%263earch_query%3Dwendy%ZBfiore&cmt=0.018&p]id=AAVmR
S78Hq5n9C20&ei=quWvaeCiLc 8wSXiLe4Bw&fmt:244&fs:0&rt=l . 1 95&of=GC60Cnl

lTVgngyrthYj w&euri&lact:l 3 09&cl=1 871 64786&mo s=O&vm=CAEQABgE&voiume=l 2&

c=WEB &cver=l .201 80227&cplayer=UN1PLAYER&cbr=Chrome&cbrver=64.0.3282 . 1 86&cos

:Windows&cosver: l 0.0&hl=enmUS&c1:US&len=3 8.801&fexp:2

https://www.youtube.com/api/stats/playback?ns=yt&el:detailpage&cpn=dlYQ26u14OOSGWm
8&docid=thpr32dl\/1K0&ver:2 &referrthttps%3A%2F%2Fwww.youtube.com%ZFresuits%3
Fsp%3DSBTquA%25253D%26search_query%3Dwendy%2Bfiore&cmt;0.028&plid=AAVm
RS78Hq5n9C20&ei=quWvaeCILc8wSXiLe4Bw&f1nt=244&fs=0&rt:l .02&of=GC60Cni
lTVgngyrthYjw&.euri&lact=l057&cl:l87164786&mos:0&vm=CAEQABgE&volume:l2&
c=WEB&cveFl 201 80227&cp1ayer:UNlPLAYER&chChrome&cbrver:M.0.3282.l 86&cos

=Windows&cosver=l 0.0&h1=en_US&cFUS&len;3 8.801&.fexp=23

7 https://www.youtube.com/api/stats/playback?ns:yt&el=detailpage&cpn=arwethEUsnE1 0Hg&
docid:PRN_CUGiHHg&ver=Z&referrer=https%3 A%ZF%ZFwww.youtube.com%ZFresuits%3F
sp%3DSBTquA%25253D%26searchmquery%3Dwendy%ZBfiore&cmt=U.01 6&plid=AAVmR
TK_29OM2DoO&ei=waWWWsXLGcSP8wTBq77oBA&fmt=244&fs=0&rt=O.819&of:GC60
Cn1lTVgngyrthYjw&euri&lact=854&el=1 87164786&mos=0&vm=CAEQABgE&volume=1
2&c=WEB&cver=1 .20180227&cplayeFUNIPLAYER&cbr=Chrome&cbrver:64.0.3282.186&c
os:Windows&cosver=l0.0&hl=en_US&cr:US&ien=42.021&fexp=23

https ://www.youtube.com/a'pi/stats/playback?ns:yt&el=detailpage&cpn=arwethEUsnE1 OHg&
docid=PRN_CUGiHHg&ver=Z&referrer=https%3 A%ZF%ZFwww.youtube.com%ZFresults%3F
sp%3DSBTquA%?.S253D%26search_query%3Dwendy%ZBfiore&cmt=U.016&plid=MVmR
TK_ZQOMZDOO&ei=waWWWsXLGcSP8wTBq77oBA&fmt=244&fs=0&rt=0.819&0f=GC60
Cn 1 lTVgngyrthYjw&euri&lact=S54&01=1 87164786&mos=0&vm=CAEQABgE&volume=1
2&0=WEB&cver=1.20180227&cplayeFUNIPLAYER&cbr=Chrome&cbrver:G¢i.0.3282.186&c
os:Windows&cosver=l 0.0&hl=en_US&cr:US&1en=42.02i &fexp:23

https :'//www.youtube.com/api/stats/playback?ns=yt&el:detailpage&,cpn=RLOFIustnSDYkD-
&docid:7eujgCSCWQs&ver:?.&referrer=https%3A%2F%2Fwww.youtube.com%ZF&cmt=0.01
Z&plid=AAVmRTquCKyS 8aa&ei=PaaWWuDsl\/[pSthwar3ABA&fmt=244&fs:0&rt=1 .10
4&of:GC60Cn1lTVgngyrthYjw&euri&lact=l 5 85 &cl=l 87 l 64786&mos=0&vm=CAEQAB g
E&volume=lZ&c=WEB&cver=l .201 80227&cplayer=UNlPLAYER&cbr:Chrome&cbrveF64.
0.3282.186&cos=Windows&cosver:l0.0&hl=eniUS&cr=US&len=3 89.001&fexp=23708904%
2C23 708906%2€2370 8910%2€23710476%2€23 7123 93 %2€23 713

https://r3---sn-8xgplvo-
xfge7.goog1evideo.com/videoplayback?requiressl=yes&initcwndbps:l532500&hcs=yes&key:y
t6&gir=yes&mime=video%ZFwebm&ctieFL&source:youtube&itag=244&sparams=aitags%ZC
cien%Z_Q_cti.er%Z.Q.dur%_Z.Q.ei%Z_Qsitf’/c)ZCh_QS_%ZC_i_d.%zZCil_l_itCWHdbPS%E§in%§€inhit§%2§.11.1._3§% _
2Ckeepalive%ZClmt%ZCmime%ZCmm%Z Cmn%ZCms%ZCmv%ZCpcchms%ZCpl%ZCrequir

3

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 19 of 34 Page|D #: 19

essl%ZCshardbypass%ZCsource%ZCexpire&signature=682A6AOF8E4B1B1881E4BE16A4CE6
57EF53542E7.335l0ECDA145C5477A64883919E016A36DC4220B&ip:98.1 16.22.249&beids
:%5B9466593 %SD&rns:a

https ://www.youtube.com/pagead/conversion! ?ai:C81d6 l deWWoOchKV _gTBvvaA Yij 5 9
Q3qu8LUGsJAfEAEgAGDqumeKTYD4IBF2NhLXB l Yi()Zl\/leSODExNzQB/IDQSMzcx
oAHt5erZAGgDBKoE¢AJPODprGts-

uXVKXijfZ3chOrGHkJ]ER_Bp6PZ1 MhyWP_YHeUQSZWIleOYYchm1 quLZGIkvyuTY
8Pn6prLEm01 -snObded7pdf-pX5_nyHers1KxAn00yx1thoNf-

MWjUJchervhSQXxl ijéRwCTKeBZOWGHYh_QthZa472Q5CAshL7BaUthD3FZiEjZ
P6v8GgAtx61b1HkquOglIOKgFanbx9N7a}le8DVnyusDQ-

IUVwiJ j DXa29sDnjjngFY3CyB-

s gWeiwl4bnoLvaMcmwXll6A9iTuvv8DvaAY7UM l TS9QdeUK3 eRSNHMdenPrf

https ://www.youtube.com/api/statsip1ayback?ns:yt&el=adunit&cpn=]i{s9gKh5Qk0Qszt&doc
id=bBPgXHOvTeg&ver=Z&refener:https%3A%2F%2Fwww.youtube.com%2Fembed%2FbBP
gXHOvTeg%3Fadforrnat%3D1_8%26enablejsapi%3[)l%263tart%3D0%26nolog0%-3D1%26m

ute%3Dl%263howinfo%3D0%26re1%3D0%26autoplay%3D1%26'iv¥load_poiicy%3l)3%26mo

destbranding%3Dl%2600ntr01s%3D0%26widgetwrefcrrer%31)https%253A%252F%252Fpubad

s.g.doubleclick.net%ZSZFgampad%Z§ZFads%ZS 3Fsz%253D850x250%2526gdfp_req%253[)1%
2526ad_rule%25 3D0%2526iu%253D%252F4061%252Fco

https://www.youtube.comjapi/stats/watchtime?ns:}t&el=adunit&cpn=H§s9gKh5QkOQszt&d
ocid=bBPgXHOvTeg&ver=2&referrer=https%3A%2F %ZFwww. youtube. corn%ZFembed%ZFb
BPgXHOvTeg%3Fadfoimat%3D1_8%26enablejsapi%3D1%26start%3D0%26nologo%3D1%26
mute%31)1 %26showinfo%3D0%26rel%3D0%26autoplay%3D1%261v load _pohcy%3D3 %26m
odcstbranding%3D l %26controls%31)0%2 6uddget_referrer%3Dhttps%253A%252F%252Fpuba
ds.g.doubleclick.net%Z52Fgampad%252Fads%253FsZ%253D850x250%2526gdfp_req%253[)1
%2526ad_rule%25 3D0%25261u%253D%252F406 1 %252Fc

https ://www.youtube.com/api/stats/watchtime?ns=yt&el=adunit&cpn=7zvoWHWHDzerwa
&docid=bBPgXHOvTeg&ver=Z&referrer:https%3A%2F%2Fwww.youtube.com%ZFembed%Q
FbBPgXHOvTeg%3Fiv_ioadjolicy%3D3%26rel%3D0%26start%3'D0%26autoplay°/03D l %26
adformat%3D li8%26mute%3l`)1%26showinfo%3D0%26c:ontrols%3D0%26nologo%3D1%26
modestbranding%3D l %26enablej sapi%3D 1 %26widgetmreferrer%3Dhttps%253A%252F%252F
pubads.g.doubleclick.net%25ZFgampad%ZSZFads%Z53Fsz%253[)850x250%2526gdfp_req%25
3D1%2526ad_rule%25 3D0%2526iu%253D%252F4061%252Fc

https://accounts.youtube.com/acco.unts/SetSID?ssdc=1&sidFALWUZcuCWSZCnrpdDDZJaI\/[d
kak%ZszS7fVMTy09Fhw2Nnn%2B3thKr8eG3 CERN 1 XZSDKHArLLquxP7m35 O9wEE
_]MTITkhJSoODQoNQnS15eq7xostmBstEv6yXf5Ul %ZBVHFOZquGYZlekaTOSHrgS lN
S%ZFhDYilqupNGozesSK%ZFZCJ wi3dL1thGkoSU3H}thRnDRF thZthsBZVS TGBeO
MQUTLVJZ1anchlRstlpZU%ZFJKSQtviLUWChPGESyl 9JdbU&cont1nue_https%3A%2
P_%Q.HWW_.yieu_tub_e._c.gm%z£signin%§£next%§=l)%l §Z.E%Z§teanire%§Ds.isu_.“in_hutton%?§asti

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 20 of 34 Page|D #: 20

on_handie_signin%3 Dtrue%26h1%3Den%26app%3Ddesktop%2 6auth%3 DkQMdFTdiReI-IYp7
LngpZdTgeLh7Km_etngR 1 chY_ZVOwefLG_r91\/l_6ptj 0qeG8N9-zRCg.

https://accounts.google.comeheckCookie?hl=en&checkedDomains=youtube&checkConnection
:youtube%3A323%3A 1 &pstMsg=l &chtrn1=LoginDonthml&service=youtube&continue;http
s%3A%ZF%ZFwww.youtube-com%ZFsi gnir1%3Fnext%'3D%252F%26feature%3Dsi gn_in_butto
n%ZGactionihandle_signin%3Dtrue%26hl%3Den%26app%3Ddesktop&gidl“-“CAASAggA

https:// accounts .youtube.com/accounts/ SetS[D?ssdc=l &sidt=ALWUZch4cF%2BECn%2F2G%

2131eWO61Pum0ngvbB9a60H%2FI-I9%2B%ZFDjMdLicG7ZUPesILOuGb7etoD9E2SkKAgSL
3mIbleAMjNVpQ14ngewa7X7gB980qBC4GEM03r7thj 7QVbTVYi6yUbd%2FvalK7w

ZKmO6Yv0uiqu4EdSLk7t8UGl\/10c8LuNBt%2BeUO8q5etsW9EvCR8fsQ1\/1Dy6zQO%2B5C
VbSZZIn1W4ZVK%2F%2BBn42EZC5aTs%ZFdeprITTPQGmIAJoltSPRpfeMOUnStt&cont
inue=https%3A%2F%2Fwww.youtube'.com%ZFsignin%3Fapp%3Ddesktop%26action_handle_s
ignin%3Dtrue%26hl%3Den%2 6next%3D%25 ZF%Z 6feature%3Dsign_in_”button%ZGauth%BD g

gMdFWSNsdGJgk4OJ46Do49N6K02QZNYlNBUmRBWjYCBB9WriH4AR1\/IVJCquE4K582
fnzg.

https :/'/accounts .google.com/CheckCookie?hf=en&checkedDomains:youtube&checkConnection
=youtube%3A45 l %3A 1 &pstMsg:l &chtml=LoginDonthml&service:youtube&continue=http
s%3A%2F%2Fwww.youtube.com%2Fsignin%3Fapp%3Ddesktop%26action_handle__signin%3
Dtrue%26hl%3.Den%26next%3D%25 ZF %26feature%3Dsign__inwbutton&gidl=CAA

https://accounts.youtube.com/accounts/SetSiD?ssdc=l &sid‘FALWUthzaZ7yyYF\/z%2FmCV
LszFRqu eEnb5 gNtOHJRqumPDAMHquXistqFCWk7HO4d 1 Tr%ZBWancO %ZFcSU
T4UVGC8C70szz8Dwe0nCC%2BtKW9WtAthi4Qr2K1h9aFdeibLY%2Bwag5cyzl\/1KE
OGLanrl ZZi6WPu3kj%2BrinEZeLalijUKUiEEu16G%2B01KjGvIle28B9%2B11H%2F
AQ040qYlvOFUi%2FIVTTSdfjOpsqFoHASSjBU9r1Ml\dELv9noGUa6_eu7Wt0uoTO&continue
~https%3A%2F%2Fwww youtube. com%ZFsignin%3Fnext%3D%252F%26feature%3Dsign_ in_
button%26action handle signin%3Dtrue-%26hl%3Den%26app%3Ddesktop%26auth%3Dwgi\/_ld
Fa8slwvrTjd2wxlt3PkaGM7b6WHot0eboYOYkerEesP9b_ QLklNKacq8h-oiuV3g.

https :// accounts . goo gle.com/ CheckCookie?hl=en&checkedDomains:youtube&checkConnection
:youtube%3A3 3 1 %3Al &pstMsg=l &chtml=LoginDonthrnl&service=youtube&continue:http
s%3A%2F%2Fwww.youtube.com%ZFsignin%3Fnex`t%3i)%252F%26feature%3Dsigniingbutto
n%26action_handle_signin%3Dtrue%26hl%3Den%26app%3Ddesktop&gidl=CAASAggA

https:/’/accounts.youtube.com/accounts/ SetSID?ssdc=1&sidt=ALWU2csvkE1V5 c%2B28%2Bk
mqZKbLiqxItN%ZBtluftb7SUYkZIC 8vM6stlrFNZi3 60LJZnD lnFoe%ZB 1KCQy%2B SapliFd
OrYYSXyNky\/Erf%ZBYE9f1tA%2Fe0avleGKaGUQGNKNtleu'?XnmS86orb2xKSENmeZ
FZFoIS 859ksyranquiZzl\/'tstoq00CHmpPlnuN3ye0PthdL 1rR639pK7denQLOcrtUi9a4 l'l`
OZthRZd%ZBkQ3mKTtvpe4deKFzZG00ZszTQrTZD0E4cOnWhWYWMHgD%2BCaKO
4F1ngTo lxZVK4AeoGQAAvaoRE%3D&conunue-https%?)A%ZF%ZFwww youtube com%2F
signin%3Ffeature%3Dsign_ in_ button%26hl%3Den%26next%3D%252F%26action_ handle _sign

 

5

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 21 of 34 Page|D #: 21

in%3Dtrue%26app%3Ddesktop%26auth%3DdAQdex9d1Fjpyx7U6eYdYxerO64M8jBU9 SA
EbM6Xll\/Ij cfhrwqwdSQKaUFSukUSIlj Q]A.

https://accounts.googie.com/CheckCookie?checkedDomains=youtube&checkConnection=youtu

be%3A2890%3A1&pstl\/Isg=l &chtml=i,oginDonthml&service;youtube&continue=https%3A
%ZF%ZFwww.youtube.com%ZFsi gnin%3Ffeature%3Dsign_in_button%26h1%3Den%ZGnext%3
D%ZSZF%%action_handle_signin%3Dtrue%26app%3Ddesktop&gidl=EgIlAA

https:// accounts.youtube.com/accounts/ SetSlD?ssdc:1&sidt:ALWUZchlKLc6njqu62nJ 48 81\/1
BihiIG7dJoo9si5wA3QxqupangXUqu%ZFsz\/NXS 1Cr0Q0ceYle3vb0KraF4UR4HZXP0
Xp9AcP08tc3wl FJZlKTnb187me4329%2F7iLEvaFkSA9meulFP3bSOQcFUlQ2Kaby%2F
y8gRtt9Qn80Y1q4MRthij 60MJC%2FSiuBLeS5t7PC083B2f3le8gNm40vGaI-ImRGk9Lja
iKK%ZBLWS%ZFZGIJrleQPgZAsmTSii95YXO90cm&continue:https%BA%ZF%ZFwww. you
tube. corn%ZFs1gn1n%3Fapp%3Ddesktop%Z6hl%3Den%26feature%3Dsign in button%26actio

n_ handle s1gn1n%3Dtrue%26next%3D%252F%26auth%3DVdeF RKS lCXXprvaZ gZi7VdFA
XOUYqLSXj 1nJGDMDuHmNEJkSonquihyeCSywvn5N6Rg.

https://accounts.google.corn/CheckCookie?hi=en&checkedDomains;youtube&checkConnection
=youtube%3A395%3A1&pstMsg:l&chtml=LoginDonthml&service:youtube&continue=http
s%3A%2F%2Fv\.ww.youtube.com%21?signin%3Papp%SDdesktop%ZGhl%?)Den%26feature%3D
sign_inhbutton%26'action_handle_signin%3 Dtrue%2 6next%3D%25ZF&gidl=EgIIAA

https ://accounts.youtube.com/accounts/S etSlD?ssdc=l &sidt;ALWUthldctbLI-IiYeODi cxct6Y
o7us3RDtcEU sRLZFpul\/lDeeJ 01LetSsh7j IUp g.l 4X17 GotpOnXxEycSqXCU%QB%ZFRt\/QZXXF
%2BpVRBp6kaVWZePar5)QQZSi%ZFMaOszRSqv%ZFthYQITg6UdeNGbB9YPVejPl\/[
gachHN6bs\/91VSPdZOkQPNtaTZCiBXiOlYNv1%2BYub9szGl CyKPMnOi5%2By.zmnOL
BaZOObyLlemaQo3QwZGXv%2F9VDC49S7OnT0e5rnea3 aJwYmCJQiePl SzFOgakasz4
Clrz4%2FKquZkauJiUzZldek%3D&continue:https%3 A%ZF%ZFwww.youtube.com%ZF s
ignin%3Factionihandie_signin%3Dtrue%Z6app%3Ddesktop%26feature%3Dsigniinibutton%2
6next%3D%Z52F%26hl%3Den%26auth%3DYQQdFan8mecus2m5RDb9 1 TOTOVGIMyg
81P6gNZrkv3 G9lBOie03n17Qau0e00manYg.

https ://accounts.youtube._com/accounts/SetSID?ssdc= l &sid'FALWZculI-Iu8PdN1jqj CZ3T5We
Xv7BslrjANann4GxP6LVwberwlthELJ 76s%2FzVle\/18vDH%ZBHO7ubeR8e7QFKnJ i
SKOGst5 3PXqWZHOFU2rYFeW 1 Kh3 j ObfY bPHroltbuhsd48CWiGURiSRJi7rZ4kaQeLXQ
8XLdOXJC7XYl6k8kkj crch4hTngWAnpmqfehNYS 8 Q%ZFk%ZFXgl\/IZOHpbngqukaD
ngrlewll%2F3gPOJx9rAzleexobdkuquej PKC 5MLVGakjkTwuk9HDL5PDOkOZptiDKl Gba7
uiv22KGOmk%2Bleaw%3D&continue=https%3A%2F %ZFwww.youtube.com%ZF s i gnin%3F
next%3D%ZSZF%Z6action_mhandlegsignin%3Dtrue%26hl°/o3Den%26app%3Ddesktop%2 6featur
e%3Dsignmingbutton%26auth%3DerdFZNSf0b9GZl -

IXZrI-lwrrS lnL3 DR4nl\/14Mv]3 gBthnVsTOwaK8wiwa8aleo7DUssiA.

https ://accounts.youtube.com/accounts/SetSID?ssdc: l &sidt:ALWUZ cupDhyVShZNvMF cExA
Y-y-fAMB-=Wid-TaZ-Tf=S-ek\/'a-%--ZFU-K-n=i€-w\£rn-- nGJZ€pie-i=w-%hi_,SuRQHLEp Gis-W-B-ZJyQ-RZ-g¥?iiw
lEQZ%ZFJOrBFU7qulkaY1\/ICkXViGP%2BJW9cfjuV1f%ZFVDB9L5 81 QXLHb%ZFG%ZBZ

6

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 22 of 34 Page|D` #: 22

1 oxA%ZBFNOrh4thpSt1e80banFEtsOuthpc7FWy2HToO%2F3jiL643szolTZHnSiIZ-tHiv
DSMtdWEFerIZa4QH1%2FVn21klN1-I6dDWpBannd3POitYINjqSCIFngOHpTRORS%ZB% '
2FAsmjf7keMA315qJCoda7e4mniIAG6w%3D&continue=https%3A%ZF%ZFwww.youtube.co
m%2Fsignin%3Fhl%3Den%26feature%3Dsigngin_button%26action_handle_signin%BDtrue%Z
6next%3D%25213%26app%3Ddesktop%26auth%3DlAQdFQHA0KBGd1UgQJvBdUsW3Il CXe
RXSquerBNQ_j_QeJlfnx7meDYiaqepbu2BAQ.

https://accounts.youtube.cornjaccounts/SetSlD?ssdc= l &sidt=ALWUZ chVbHChZ%ZBFKl9pxj
4kRV9PEZ8Z19DthHXjLoRkjBrVJAr3nPwP0%2FP9slNi%2BUFQ11e1<3rz12hAx9nehaLglqi-I
%ZFTO]BQNBhGuJSWZQcPL12nydVdeUPSa3%2FSBPC7RmpulPSGterR1%2FOz4r3Y
xz61eziK6querqV5 9VYB QU90e1H7Am9UabeZZKLle0j iovtFn7H3t97lDs34cZ%ZBLC4O
NxMt 1 j 1yd5yHaIvVuNAszCi\/lI(FR74nUOnzb25HgUUTTPfovde%2FoL l %2Bpox90E
ChQECSAtZCj Fya8inlbrnibl\/IS30%3D&continue:https%3A%2F%2FWw.youtube.com%ZF si
gnin%3Fnext%3D%252Fwatch%25 3Fv%253DN1v09rLkIjE%Z6'action_handle_signin%3Dtrue
%2 6hl%3Den%26app%3Ddesktop%26feature%3 D si gn_in_button%2 6auth%3DandFUMrYKO
qWZZGRTchyLI6 oSM4uWHXh8cml SWj VIsVZZs’?POZbGQHNI\/ltnRZq6N szXw.

` https://accounts.google.com/CheckCookie?checkedDomains=youtube&checkConnection=youtu
be%3A125%3A1&pstl\/Isg:1&chtrnl=LoginDoneI-Itml&service=youtube&continue=https%3A
%ZF%ZFwww.youtube.com%2Fsignin%3Fnext%3D%252Fwatch%253Fv%253DNIv09rLkIjE
%26actionghandlem_signin%3Dtrue%26hl%3Den%26app%3Ddesktop%26feature%3Dsign_ian
utton&gidl:EgIlAA

https://accounts.google.corn/ServiceLogin?continue=https%3A%ZF%ZFwww.youtube.com%ZF
si gnin%3Fnext%3D%252Fwatch%253Fv%253DNIV09rLkIjE%26actionghandlegsignin%3Dtru
e%26hl%3Den%26app%3Ddesktop%26feature%3Dsign_in*button&service:youtube&sacu=1&
passive=l209600&ignoreShadow=O&acui=U#Emailqhegodnamedking%¢iOgmail.com

https :// accounts ,youtube .com/ accounts/ SetS[D‘?s sdc: l &sidt:ALWUZ cvstLNPrm 1 XSWLGtA
6Mt8 qA0]uOVXEUFIT3 %ZFZonmbHZcSnOV%ZB Od'l`sg3 60quvxa4Q8chksuVe4uA4p'p
WhiVKZx%ZBhy4wquLabf8.D3ng 4pleLiQixF 6V4hquUvrl4_I6Aqu YXB anKDJrnKosPo)/t
gPrZ%ZFjQeDTbN7TICBqniyO6dPvaGeOyfjm%ZFcfigee622W]4SBAhd%2B5qjx%2B2N1q4
8 %2Bpo7PMJVFCAtlDNWJYatrn7RGtAmZuCberoDOYJRUfidP&continue=https%3A%2F
%2Fwww.youtube.corn%2F si gnin%3 Factionwhandie_signin%?)Dtrue%2 6next%3 D%252F%26hl
%3Den%26feature%3 Dsign_in_button%ZGapp%3Ddesktop%26auth%3DWA`QdFRKsr-
YichqOLLyj q8Snp5 1 u8HlLGplX~Z3x80t82vFi\/SilaHKjZYst9flvng.

http://www.google.com/search?client=firefox-a&rls:org.mozilla:en-
US:off1cial&channel=s&hl=en&biw=1280&bih:541&q=self%ZOhardening%ZOquuid%ZOmetai
&gsism=e&gs_upl=§Z§ 014467310145223127127101151151011 1311937813-

1.0.1 .8.211210&u1'n=1&ie=UTF-

8dtsa:N&tab=iw#pq=self-|~hardening+steel&hl=en&cp=1 &gs_id=v&xhr=t&q=youtube&pf=p&
sciient:psy-ab&safe;off&client=fire'fox-a&rls=org.mozilla":en- - n "

7

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 23 of 34 Page|D #: 23

US%3Aofficial&channel=s&source=hp&pbx=l.&oq=y&aq=0&aqi=gd&aqi:&gs_sm=&gsiupl
=&bav:on.Z,or.rigc.r“pw.,cf.osb&fp=c798db7b2db8526a&biw:1280&bih=541

http ://www.google .com/search?clie-nt:tirefox-a&rls=org.mozilla:en-

US :official&channei:s&hl=en&bivi; l 2 80&bih=541&q=self%2 0hardening%201iquid%20metal
&gsism:e&gs_upl=525 014467310145223127127101151151011131]937813-
1.0.1.8.211210&um=1&ie=UTF-
8&sa:N&tab=iw#pq;youtube&hl=en&cp:S&gs_id=1q&xhr:t&q=styrofoam&pf=p&sclient:ps
ypab&safe:off&c lient-direfox-a&rls=org.mozilla: en-
US%3Aofficia1&ch`annel=s&source:hp&pbx=1 &oq=styro&an0 &aqi=g¢l&aql:&gs_sm=&gs_
upl;&bav=on.Z,or.r_gc.r_pw.,cf.osb&fp:c798db7b2db8526a&biw:l 280&bih=54l

http://www.googie.com/search?client=firefox-a&rls:org.mozilla:en-
US;officiai&channel=s'&hl;en&biw=1280&bih:541 &q-"_"sel1%20hardening%201iquid%20metal
&gsism=e&gs_upl=SZS0144673101452231271271011511510111311937813-
1.0.1.8.211210&um=l&ie:UTF-8&sa=N&tab=iw#sclieansy-

' ab&hl=en&safe=off&client:firefox-a&rls=org.mozilla:en-
US%3Aofflcial&channel=s&source:hp&q:youtube&pbx=1 &oq=youtube&aq:f&aqi=&aql;&
gs_sm=e&gsgupl:599le393513115151126115141010]11380157910.1.0.11310&bav=on.2,or.r_gc.rmp
w.,cf.osb&fp=c798db7b2db8526a&biw=1280&bih:541

http://www.youtube.com/watch?v=-ZJHZOZSXOW

http://www.youtube.com/doubleclick/DARTIframe.html?adParams=creativeldentifier%3DGloba
lTemplate_l32165509416313219031 1 8773 %26mthoF1ush%3D%26 globalTemplateVersion%3
D63_06%26islnterstitial%3Dfalse%26mediaS erver%3Dhttp%253A!/s0.2mdn.net%26adServer%
3Dhttp%253Aj/ad-g.doubleclick.net%26adserverUrl%3Dhttp%25 3A//ad-
g.doubleclick.net/activity%253Bsrc%253D3061937%253Bmet%253D1%253Bv%253D1%253B
pid%253D73247107%253Baid%253D249264735%253Bko%253D0%253Bcid%253D45220847
-%253Brid%253D4523 863 0%25 3Brv%25 3D1%253B%26stringPostingUrl%3Dhttp%253A!/ad-
g.doubleclick.net/activity%253Bsrc%253D3061937%253Bstragg%253D1%253Bv%253D1%25
3Bpid%253D73247107%253Baid%253D249264735%253Bk0%253D0%253Bcid%253D45220
847%253Brid%2531)4523 863 0%253Brv%253D1%253Brr1%253D2049557%253B%26swf1’ara
ms%3Dsrc%253D306l 937%2526rv%253D1%2526rid%253D4523 863 0%2526%25 3Dd%2526
%26renderingld%3D4523 863 0%26previewl\/Iode%3DfalSe%26debugEventsl\/Iode%3Dfalse%26
pubI-IideObj ects%3D%26pubHideApplets%3D%26mtflnline%3Dfalse%2 6pubTop%3D%26pub
Left%3D%2 6pubTopFlo at%3D%26pubRightFloat%3D%26pubBottornFloat%3D%26pubLeftFl
oat%3D%2 6pubDuration%3D%26pubW1\/iode%3D%26pubTopDuration%3D%26pubTopW1\/lo
de%3D%26pubRightDuration%3D%26pubRightWMode%3D%26pubBotto'mDuration%3D%26
pubBottemW-Mode%319%2=6}3ubL-e-itllurat-ion%BB.%ZépubLeftW-Mode%-B--%26isRel.at-ive130dy
%3Dfalse%26debugJSMode%3Dfalse%26adj ustOverflow%3Dfa1se%26asContext%3D%26clic

8

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 24 of 34 Page|D #: 24

kThroughUr1%3Dhttp%25 3A//ad-

g.doubleclick.net/click%2525313h%2525 3Dv8/3bc6/3/‘0/%25252a/o%25253B24926473 5%2525
3B0-0%25253B0%252531373247107%25253B29972- `
970/250%25253B45220847/45238630/1&gtVersion:63_06&mediaserver=http%3A//50-2mdn.n
et/879366&cid=Globa1Template'i1321655094163 1321903118773&plcrjs=http%3Aj/s0.2mdn.ne
t/3061937/plcr_l827273_”0Wl321655099415.js&globalTemplateJs;http%3A1'/s0.2mdn.net/8793
66/expanding1frameGlobalTemplateiv2m63_06.j s&customScriptFile;&needSlaves=true&numb
erOfSlaves=l

http://www,youtube.com/doubleclick/DARTlframe.htrnl?adParams:%2525313%2525 3B%25257
anpt%25253D0/ff/ccb5/ff%25253B%25257Efdr%25253D245495452%25253B0-
0%25253B0%25253B18708550%252531329972-
970/250%25253B45221474/45239257/1%2525313%25253]3%25257Eokv%25253D%25_253Bsz
%25253D970x2-50%25252C960x250%25253Btile%252531)1%25253Bdcopt%25253Dist%2525
3Bkgender%25253Dm%25253B1<21%252531) 1%25253Bkga%25253D1002%25253Bkar%2525
3D4%25253Bk1`g%25253Den%25253Bkage%252531)30%25253Bkgg%25253D1%25253B%25
257anpt%25253D2/l/ccb5/0%25253B%25257Esscs%25253D`%25253f%26click1\1%3D%26ty
pe%3DExpandingFlash%26unique1d%3D1321655094 l 63%26thirdParty1mpUr1%3D%26thirdPa
rtyFlashDisplayUr1%3D%26thirdPartyBackuplmpUrl%3D%26surveyUr1%3D%26googleContex
tDiscoveryUrl%3Dhttp%253Aj/pagead2.googlesyndication.com/pagead/ads%253Fclient%253D
dclk-3pas- 7
query%2526output%253Dxrnl%2526geo%253Dtrue%26livePreviewSiteUrl%3D%2525LivePre
viewSiteUrl%26customScriptFileUrl%3D%26servingl\/1ethod%3Di%26mode%3DFlash%26isH
TMLS Creative%3Dfalse%26isHTML5PreviewMode%3Dfalse%26force1-ITML5Creative%3Dfa
lse%26macro_eenv%3Di%26macrois%3DN3 880 .youtube.com%26macrogeaid%3D24926473 5 -
%26macroin%3D20495 5 7%26macrogm%3D8928785355830723 12%26macroierid%3D4523 86
3 0%26macrowebuy%3D5 879502%26macromecid%3D4522084'7%26macr0gerv%3D1%26macro
_epid%3D73247 107%26macro_eadv%3D3061937%26macro_esid%31)430137%26mac'roiekid »
%3D0%26csiBaseline%3D1321903 l 18773 %26csiAdRespTime%3DNaN%26ShouldDisplayFlas
hAsset%3Dtrue%26globalTemplater%3Dhttp%253A!/sO .2mdn.netf8793 66/expanding1frameGl
obalTernpiate_v2_63_06 .j`s&gtVersion:63_06&n1ediaserver=http%3 A//s0.2mdn.net/8793 66`&ci
d:GlobalTemplate_l32165509416313219031 18773&index=0

http ://www.youtube.com/doubleclick/DARTIframe.html?adParams=creativeldentifier%3DGloba
lTemplate_13216550941631321896716957%26mthoFlush%3D%26globalTemplateVersion%3
D63 _06%26is1nterstitial%3Dfalse%26mediaServer%3Dhttp%253A//s0. 2mdn.net%26adServer%
3Dhttp%25 3A//ad- -g doubleclick. net%26adserverUr1%3 Dhttp%253A//ad-

g.doubleclick.net/act1v1ty%253Bsrc%253D3061937%253Brnet%253D1%253Bv%253D1%25313

%253131~1<1%25"31)'452'3'86'36%2'531§1~§1%'2§31)1%2s3is%§"6'sii~iii'gr’}i§uagii;i%sDiirq§%zs3iii/adi

9

Case 1:18-mj-01048-LB Document 1l Filed 11/01/18 Page 25 of 34 Page|D #: 25

g.doubleclick.neb/activity%253Bsrc%253D3061937%253Bstragg%253D1%253Bv%253D1%25
3Bpid%253D73247107%253Baid%253D249264735%253Bko%253D0%253Bcid%253D45220
847%253Brid%2531)4523 863 0%25 3Brv%253D 1 %253Brn%253D4035 322%253B%26swaara
ms%3Dsrc%253D3 06 1 93 7%2526rv%2531) 1 %2526rid%253D4523 863 0%2526%253Dd%2526
%26rendering1d%3[)4523 8630%2 6previewMode%3Dfalse%26debugEventsMode%3Dfalse%26
pubHideObj ects%3D%26pubHideApplets%3D%26mtf1nline%3Dfalse%26pubTop%3D%26pub
Left%3D%2 6pubTopFloat%3D%26pubRightFloat%3D%26pubB ottomFloat%3D%2 6pubLeftFl
oat%3D%26pubDuration%3D%26pule\/Iode%3D%26pubTopDuration%3D%2 6pubTopW1\/Io
de%3D%2 6pubRightDuration%3D%26pubRighth\/lode%3D%26pubB ottomDuration%3D%26
pubBottomWMode%3D%26pubLeftDuration%3D%2 6pubLeftWMode%3D%26isRelativeBody
%3Dfalse%26debug1 SMode%3Dfalse%26adjustOverfiow%3Dfalse%26asContext%3D%26clic
kThroughUr1%3Dhttp%25 3A//ad-

g.doubleclick.net/cl1ck%2525 3Bh%25253Dv8/3bc6/3/0/%25252a/o%2525 313249264735%2525
3B0- 0%25253B0%25253B73247107%25253B29972-
970/250%25253B45220847/45238630/1&gtVersion=63¢06&mediaserve1:http%3A//s0.2mdn.n
et/879366&cid“-‘GlobalTemp1ate_l3216550941631321896716957&plcrjs=http%3A//s0.2mdn.ne
t/3061937/plcrg1827273_0_1321655099415.js&global"l`emplate.ls=http%3A//s0.2mdn.net/8793
66/expandingiframeGlobalTemplate_v2_63*06.js&customScriptFile:&needSlaves=true&numb
erOfSlaves:l

http://www.youtube.com/doubleclick/DARTIframe.html?adParamsd%Q5253B%25253B%252
57anpt%25253D0/ff/ccb5/ff%2525 313%2525 7Efdr%25253D245495452%2525 3130-
0%25253]30%2525313 1 8708550%25253B29972-
97'0/250%252531345221474/45239257/1%25253B%25253B%25257Eokv%25253D%25253Bs
2%2525 31)97 0x250%25252C960x25 0%2_525 3Btile%252531) 1 %25253Bdcopt%25253Dist%2
5253Bkgender%25253Dm%25253Bk21%25253D1%25253Bkga%25253D1002%25253Bkar
%25253D4%25253Bklg%2525 3Den%25253Bkage%252531)30%252_53Bkgg%25253D1%252
53B%2525 7anpt%2525 3D2/1/ccb$/0%25253B%25257Esscs%25253D%252531%26click1\1%
3D%26type%3DExpandingFlash%26unique1d%3D1321655094163 %26thirdParty1mpUrl%3D
%26thirdPartyF1ashDisplayUrl%3D%26thirdPartyB ackuplmpUrl%3D%26surveyU'rl%3D%26
googleContextDiscoveryUr1%3Dhttp%253A//pagead2.googlesyndication.com/pagead/ads%ZS
3Fclient%253Ddclk~3pas-
query%2526output%253Dxml%2526geo%253Dtrue%2611vePrev1ewS1teUr1%3D%2525L1vePr
eviewSiteUrl%26customScriptFileUrl%3D%26servingMethod%3Di%2 6mode%3 DFlash%26is
HTML5Creative%3Dfalse%26isHTML5Previewl\/Iode%31)fa1se%26forceHTML5Creative%3
Dfalse%26macro_eenv%3Di%26macroms%3DN3 8 80.youtube.com%26macro_eaid%3D24926
473 5%26macroin%3D4035322%26macro_m%3D8928785355 83072312%26macro_erid%3D
4523 863 0%26macro_ebuy%3D58795 02%26macro_ecid%3D45220847%26ma`cro_erv%31)1
%26macromepid%3D73247107%26macro_eadv%3D3061937%26macro_esid%3D430137%26
macro_ekid%3D0%26csiBaseline%3D132189671 695 7%26csiAdRespTime%3DNaN%26shou
llesplayF1ashAsset%3Dtrue%26globalTemplate}s%3Dhttp%253Aj/s0 2mdn. net/8793 66/expa
ndmgiframeGlobalTernplate v2_ 63 _06 js&gtVers1on_63 06&med1aserver_http%3A//s0 2md

10

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 26 of 34 Page|D #: 26

n.net!879366&cid:GlobalTemplate_.l3216550941631321896716957&index30

http://googleads.g.doubleclick.net/pagead/ads?ad_blo_ck:2&client=ca-pub-

621981 l747049371&format:300x250gas&output=html&h:250&w=300&channel=2843746182
%2132843746181%2B0854550288%2Byt_mpvidiAASyP7C4odDSydoc%2Byt_cid"312618%2
Bivp%2Bytexp_9093 3 9%2BVertica1_Banner_12%2BVertical_Banner_53 3%2BVertical_mBanner
_694%2BVertical_Banneri2l 1%2BVidVertl 2%2BVidVert5 3 3%2BVidVert694%2BVidVert21
l%2BVertical_1 2%2BVerticalm5 33%2BVertical_694%2BVertical_21 1%2Bytps_default%2Byt
elmdetailpage&host=ca-host-pub-

0445 81952065 8024&ht_id=491970&adgtype:image&alternate_ad_url=http%3A%2F%2Fwww.
youtube.com%2Fadsense_script.html%3 Fv%3D2%26amp%313id%3Dwatch-channel-brand-

r div%26amp%3Bdepth%3D2&color_bg:FFFFFF&colormborder=FFFFFF&color_link=0033CC
&color_text:444444&co1oriurl“-"0033CC&cust_age=l 002&custmgender`=l &fiash:10.3 .l 83&111
=en&url=http%3A%2F%2Fwww.youtube.com %2Fvideo%2FiCi`DB-
j27Qk&video_doc_id=yt_iC_DB-
j27Qk&dF1321897122400&shv:r2011 1 1 1 O&j sv=r201 10914&correlator=l321897176935&frm
=25&adk=923417582&ga_vid=l 850133438.1272154691&ga_sid=1321 897177&ga hid-12996
9675&ga__fc=1&u tZ--
480&u_his:31&uJava=l&u_h=800&u_w:1280&u ah=703&u__ aw=1280&u_ cd= 24&u nplug
-5&u_nm1me_82&dff-arial&dfs=l2&adx:81 3&ad)F140&biw=1265&bih=541&eid:4021 004
3 &ref:http%3A%2F%2Fwww.youtube.com%2Fresults%3Fsearchiquery%?)Dpolyurethane%2}3
foam%260q%3Dpolyu%26aq%3D6%26aqi%3Dg1 0%26aql%3D%26gsism%3Dc%26gs_up1%3
Dl17768112858210113242012011210101012112291950110.1.4-

l .3 .1.5112lO&ioc=http%3A%2F%2Fwww.youtube.com%2Fwatch%3Fv%3DiCiDB-
j27Qk&fu=0&ifi=1&dtd=1\/1

http://www.youtube.com/doubleclick/_DARTIframe.html?adParams=creativeldentifier%3DGloba
lTempl-atem132 165 5 0941 63_13218993 l 7423%26mth oFlush%3D%26globalTemp1ateVer_Si0n%3
D63._06%26is1nterstitial%3Dfalse%26mediaServer%3Dhttp%253A//s0 .2mdn.net%26adServer0 0
3Dhttp%253Aj/ad~g.doubleciick.net%26adserverUrl%3Dhttp%253A//ad-
g.doubleclick.net/activity%25313src%253D3061937%253Bmet%25.3D1%25313v%2531)1%253B
pid%25 3D73247 1 07%253Baid%253D2492647 35 %25 3Bko%25 3D0%253Bcid%253D45220847
%253Brid%25 3D4523 863 0%253Brv%25 313 1%253B%26stringPostingUrl%3Dhttp%253Aj/ad-
g.doubleclick.net/activity%253Bsrc%2531)3061937%253Bstragg%253D1%253Bv%253D1%25
3Bpid%2531)73247 1 07%253Baid%253D249264735%25 3Bko%253D0%253Bcid%253D45220
847%25 3Brid%253D4523 863 0%253Brv%253D1%25 3Brn%253D663 3493 %253B%26swaara
ms%3Dsrc%253D3061937%2526rv%253D1%2526rid%253D4523 8630%2526%253Dd%2526

 

puledeObjects%3D%26pub1-11deApplets%3D%26mtf1nlme%3Dfalse%2 6pubTop%3D%26pub
1 1

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 27 of 34 Page|D #: 27

Left%3D%26pubTopF10at%3D%26pubRightFloat%3D%26pubBottomFloat%3D%26pubLeftF1
oat%3D%2 6pubDuration%3D%26pubW1\/Iode%3D%26pubTopDuration%3D%26pubTole\/lo
de%3D%26pubRightDuration%3D%26pubRightWMode%3D%26pubBottomDuration%3D%26
pubBottomWMode%3D%2.6pubLeftDuration%3D%26pubLeftWMode%3D%26isRelativeBody
%3Dfalse%26debugJSl\/10de%3Dfalse%2 6adj ustOverflow%3Dfalse%26asContext%3D%26clic
kThroughUrl%3Dhttp%25 3A//ad-
g.doub1eclick.net/click%25253Bh%25253Dv8/3bc6/3/0/%25252a/f%25253B249264735%25253
130-0%25253B0%25'253B73247107%252531329972-

970/250%25253B45220 847/4523 8630/1 &gtVersion:63_06&mediaserve1:http%3Af/sO.2mdn.n
et/879366&cid:GlobalTemplateg13216550941631321899317423&plcrjs=http%3A//50.2mdn.ne
t/306l937/p1cr_1827273_0__1321655099415.js&globalTemplater:http%3A//s().2mdn.net/8793
66/expandingIB‘ameGlobaiTemplate_v2_63m06.js&customScriptFile=&needSlaves:true&numb
erOfSlaves=l

http://www.youtube.com/doubleclick/DARTIframe.html?adParams:%25253B%25253B%252
57anpt%25253D0/ff/cdb5/ff%2525313%25257Efdr%25253D245495452%2525 3B0-
0%25253B0%25253B 1 8708550%25253B29972-
970/250%252531345221474/45239257/1%2525313%25253B%25257Eokv%25253D%25253Bs
z%25253D970x250%25252€960x250%25253Btile%25253Dl %25253Bdcopt%25253Dist%2
5253Bkgender%25253Dm%25253Bk21%252531)1%25253Bkga%25253D1002%25253Bkar
%25253]34`%25253Bk1g%25253Den%25253Bkage%25253D30%25253Bkgg%25253D1%252
53B%2525 7anpt%25253D2/1/cdb5/0%25253B%25257Esscs%2525 3D%2525 3f%26click1`\1%
3D%26type%3DExpandingFlash%26unique1d%3D132165 5 094163%26thirdPa1ty1mpUrl%3D
%26thirdPartyFlashDispiayUrl%3D%26thirdPartyBackupImpUrl%3D%26surveyUr1%3D%26
googleContextDiscoveryUrl%3Dhttp%25 3A//pagead2 .googlesyndication.com/pagead/ads%Z5
3Fclient%253Ddclk-3pas- `
query%2526output%25 3Dx.ml%2526geo%253Dtrue%261ivePreviewSiteUrl%3D%2525LivePr
eviewSiteUrl%26customScriptFileUr1%3D%26servingMeth_od%3Di%26mode%3DFlash%26is
HTMLSCreative%3Dfalse%26isHTl\/1L5PreviewMode%3Dfalse%26forceHTl\/1L5Creative%3
Dfalse%26macroweenv%3Di%26macro_s%3DN3 880.youtube.corn%26macromeaid%3D24926
4735%26macro*n%3D6633493%26macroim%3D892878535583072312%26macro_erid%3D
4523 8630%26macrowebuy%3D5 879502%26macroiecid%3D45220847%2'6macro_erv%3Dl
%26macro_epid%31)73247107%26macrom_eadv%3D306l937%26macro_esid%3D430137%26
macrowekid%3D0%26csiBaseline%3D13218993 17424%26csiAdRespTime%3DNaN%26shou
ldDisplayFlashAsset%3Dtrue%26globalTemplate]s%3 Dhttp%253A//s0.2mdn.net/879366/expa
ndinglframeGlobalTemplate_v2_63_06 .j s&gtVersion=63_06&mediaservthttp%3A//s0.2rnd
n.net/879366&cidIGlobalTemplate_13216550941631321899317423&index:0

http ://www.youtube.eom/doubleciick/DARTIframe.html?adParams=creativeldentiii er%3DGlo
balTemplate_1321655 0941631321899470748%26mthoFlush%3D%26globa11emplateversio
_11%_3_D 6.3;.0.6%2.6ishiterstitia1_%.3 D.fai.se%Z_é_ru¢riia_S @I'V€r%3Dhttp%2 5.31’1!/59 ,.21!11;1;1.:11@_1%26&€1$
erver%3 Dhttp%253A//ad-g.doubleclick.net%26adserverUrl%3 Dhttp%25 3Aj/ad-

12

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 28 of 34 Page|D #: 28

g.doubleclick.net/activity%253Bsrc%253D306 1937%253Bmet%253D1 %253Bv%253D1%253
Bpid%253D73247107%253Baid%253D249264735%253Bko%253D0%253Bcid%253D45220
847%253Brid%253}34523863 0%253Brv%253D1%253B%26stringPostingUrl%3Dhttp%253A
//ad-
g.doubleclick.net/activity%253Bsrc%253D3061937%253Bstragg%253D1%253Bv%253D1%2
5 3Bpid%2531)73247107%253Baid%253D24926473 5%253Bko%253D0%253Bcid%253D452
20847%253Brid%253D45238630%253]3rv%2531)1%253Brn%253D6'736165%253B%26swa
arams%3Dsrc%25 3D3061 93 7%2526rv%25 3D 1 %2526rid%253D4523 863 0%2526%253Dd%2
526%26rendering1d%3D45 23 8630%26previewl\/Iode%3Dfaise%26debugEventsM0de%3Dfals
e%26pubHideObjects%3D%26pubHideApplets%3D%26mtf1nline%3Dfalse%26pubTop%3D
%26pubLeft%3D%26pubTopFloat%3D %26pubRightF lo at%3 D%Z 6pubBottomFloat°/03D%26
pubLeftFloat%3D%26pubDuration%3D%26pubW1\/Iode%3D%26pubTopDuration%3D%26pu
bTopWMode%3D%26pubRightDuration%3D%26pubRightWMode%3D%26pubBottomDurat
ion%3D%2 6pubBottomWM.ode%3D%26pubLeftDuration%3D%26pubLeftWMode%3D%26i
sRelativeBody%3Dfalse%26de`bug.1 SMode%3Dfalse%26adj'ustOverflow%3Dfalse%`26asCont
ext%3D%26clickThroughUrl%3Dhttp%253A//ad-
g.doubleclick.net/click%25253Bh%25253Dv8/3bc6/3/0/%25252a/f%25253B249264735%252
53130-0%25253B0%25253B73247 107%25253B29972-

970/250%252531345220847/4523 863 0/1&gtVersi0n=63¢06&mediaserver:http%3Aj/s0.2mdn.
net/879366&cid=GlobalTemp1ate_13216550941631321899470748&plcrjs:http%3A//50.2mdn
.ne.t/3061937/plcr__1827273_0__1321655099415.js&globaiTemplater=http%3Aj/s0.2mdn.net/8
793 66/expanding1frameGlobalTempiate_v2_63_06.j s&customScriptFile=&needSlaves:true&
numberOfSlaves=l

http://www.youtube.com/doubleclick/DARTIframe.html?adParams=%25253B%2525313%25257
anpt%2525 3D0/ff/cdb5/ff%25253]3%25257]3fdr%25253D245495452%25253B0-
0%25253130%25253]318708550%25253B29972-
970/250%25253]345221474/45239257/1 %25253B%25253]3%25257Eokv%25253D%25253Bsz
%25253D970x250%25252C960x250%25253Btile%25253D 1 %2525313dcopt%252531)ist%2525
3Bkgender%25253Dm%25253Bk21%25253D 1 %2525 3Bkauth%2525 3D1%25253Bkga%2525 3
D1002%25253Bkar%25253D4%25253Bklg%25253Den%25253Bkage%25253D30%25253B%
25257Ea0pt%2'5253D2/1/cdb5/0%252533%25257Esscs%252531)%252531%26click1\1%31)%26
type%3DExpandingFlash%26unique1d%3D1321655094163%26thi'rdPartyImpUrl%3D%26third
PartyFlashDisplayUrl%3D%26thirdPartyBackup1mpUrl%3D%26surveyUrl%3D%26googleCon
textDiscoveryUrl%3Dhttp%253A//pagead2.googlesyndication.com/pagead/ads%253Fclient%25
3Ddclk~3pas-
query%2526output%253Dxml%2526ge0%25 3Dtrue%26livePreviewSiteUrl%3D%2525LivePre
viewSiteUrl%26customScriptFiieUrl%3D%26servingMethod%3Di%26mode%3DFlash%26isH
TML5 Creative%3Dfalse%26isI-ITML5Preview1\/lode%31)false%26forceHTl\/1L5Creative%3Dfa
1se%26macro_eenv%3Di%26macrois%3DN3 880 .youtube.com%26macro_eaid%3D24926473 5
%`2`611"121&1‘0;1"1%31)`6`73`6`1"`6"5‘%2 6fiiaéro;m%3“1)`892 87 853`5`5`83`072`3"1`2`%2"6r`nacr6'_er`i`d%3‘D45‘23`8"6
30%26macro_ebuy%31)5879502%26macro_ecid%3D45220847%26macroierv%31)1 %26macro
13

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 29 of 34 Page|D #: 29

gepid%3D73247107%26macro_eadv%3D306l937%26macro_esid%3D43 0137%26macro_ekid

%3D0%26csiBaseline%3D1321899470749%26csiAdRespTime%3DNaN%26shouldDisplayF1as
hAsset%3Dtrue%26globalTempiater%3Dhttp%253A//s0.2mdn.net/879366/expanding1frameGl

obalTernplate_v2_63m06.j s&gtVersion=63_06&mediaserver=htq)%3A//s0.2mdn.net/8793 66&ci
d=GiobalTernplate_l3216550941631321899470748&index=0

http ://www.youtube.corn/doubleclick/DARTIfrarne.html?adParamszcreativeldentifier%3DGloba
lTemplatewl32 165 5094163132190245 3 795 %26mth oFlush%3D%26 globalTemplateVersion%3
D63_06%26isinterstitial%3Dfalse%26mediaServer%3Dhttp%253A//sO.2mdn.net%26adServer%
3D11ttp'%25 3A// ad-g.doubieclick.net%26adserverUr1%3Dhttp%25 3A//ad-
g.doubleclick.net/activity%Z53Bsrc%253D3061937%253Bmet%253D1%253Bv%253D1%253B
pid%2531)73247107%253Baid%253D249264735%253Bko%253D0%253Bcid%253D45.220847
%253'Brid%253D45238630%25`3Brv%253D1%253B%26stringPostingUrl%3Dhttp%253Aj/ad-'
g.doubleclick.net/activity%253Bsrc%253D306 l 937%253Bstragg%253Dl %253Bv%253D1%25
3Bpid%253D73247107%253Baid%253D249264735%253Bko%253D0%253Bcid%2531)45220
847%25 3Brid%253D4523 8630%253Brv%253D1%253Brn%2531)1 3 84760%253B%26sw11’ara
ms%3Dsrc%253D3061937%2526rv%253D1%2526ri'd%253D45238630%2526%253Dd%2526
%2 6rendering1d%3D4523 8630%26preview1\/Iode%3 Dfalse%26debugEventsl\/lode%3Dfalse%26
pubHideObjects%3D%2 6pubHideApplets%3D%26mthnline%3Dfalse%26pubTop%3D%_26pub
Left%3D%26pubTopFloat%3D%26pubRightFloat%3D%26pubBottomFloat%3D%26pubLeftFl
oat%3D%26pubDuration%3D%2 6pubWMode%3D%26pubTopDuration%3D%26pubTopWMo
de%31)%2 6pubRi ghtDuration%3D%26pubRighth\/Iode%3D%26pubBottornDuration%3D%26
pubBottomWMo.de%3D%26pubLeftDuration%3D%26pub1,eftWMode%3D%26isRelativeBody
%`3Dfa1se%26debug] Sl\/iode%3Dfalse%26adjustOverflow%3Dfalse%26asContext%3D%26ciic
kThroughUrl%3Dhttp%253A//ad-

g. doubleclick net/ciick%25253]3h%25253Dv8/3bc6/3/0/%25252a/o%2525.313249264735%2525
3B0-0%25253130%252531373247107%252531329972-

97 0/25 0%25253B45220847/4523 863 0/ 1 &gtVersion=63 06&med1asewefhttp%3A// s0 2mdn n
et/8.79366&cid=GlobalTemplatew13216550941631321902453795&p1chs=http%3A//sO.2rndn.ne
t/3061937/plcr_1827273_0_1321655099415.js&globalTempiater:http%3A//s0.2mdnnet/8793
66/expanding1fran1eGlobalTemplate_mv2g63¢06 .j s&custom.ScriptFile=&needSlavesWue&numb
erOfSlaves=l

http://www.youtube.com/doubleclick/DARTIframe.html?adParams:%2525 3B%2525`3B%2525 7
anpt%25253DO/fUcch/ff%25253B%25257der%25253D245495452%25253B0-
0%25253B0%25253B18708550%252531329972~
970/2'50%25253134522l474/45239257/1%25253B%25253B%25257Eokv%25253D%25253Bsz
%2525 3D970x_250%25252C960x250%2525313tile%25253D1 %25253Bdcopt%25253Dist%2525

364%25253131<1§%2525snah%zsjssskage%z§z§sosi)"%'zszssnkgg%zsé§361%§5'§'536%§5
14

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 30 of 34 Page|D #: 30

257Ea0pt%25253D2/1/ccb5/0%2525 3B%25257Esscs%25'25 3D%2525 31%26click1\1%3D%26ty

pe%3DExpandingFlash%26unique1d%3D 1321 65 5094 1 63%26thirdParty1mpUrl%3D%26thirdPa
rtyFlashDisplayUrl%3D%26thirdPartyl3 ackuplmpUr1%3D%26surveyUrl%3D%26googleContex
tDiscoveryUrl%3Dhttp%253A//pagead2.googlesyndication.corn/pagead/ads%Z53Fclient%253D

dclk-3pas~

query%Z526output%2531)xm1%2526 geo%25 3Dtrue%26livePreviewSiteUrl%3D%2525LivePre

viewSiteUrI%26custornScriptFileUrl%3D%26serving1\/1ethod%3Di%26mode%3DFlash%26isH

TMLSCreative%3Dfalse%26isHTMLSPreviewl\/Iode%3Dfalse%26forceHTl\/1L5Creative%3Dfa
lse%26macrogeenv%3Di%26macro_s%3DN3 8 80 .youtube.com%26macro_eaid%31)24926473 5

'%26macro_n%3D13 84760%26macr0_m%3D8928785 35 5 830723 l2%26macro_erid%3D4523 86
3 0%26macro_ebuy%3D5 879502%26macro_ecid%3D45220847%26macromerv%3D1%26macro
jepid%3D73247 107%26macro_eadv%3D306193 7%26rnacro_esid%3D43 013_7%26macroiekid

%3D0%26csiBaseline%3Dl321902`453 795%26csiAdRespTime%3DNaN%26sho_uldDisplayF las
hAsset%3Dtrue%26globalTemplater%3Dhttp%253A/‘/s012mdn.net/879366/expanding1frameGl

obalTemplategv2i63w06.js&gtVersion:63_06&n1ediaserver:http%3A/'/s0.2mdn.net/879366&ci

d=GlobalTemplate_l32165 50941631321902453795&index= '

http://www.youtube.com/watch‘?v:3kquc7D35U
http://www.youtube.com/watch?v;luJJRdthow

http://www.youtube.com/watch?v=3kquc7D35U

http://www.youtube.com/watch?v=IuJJRd1hMow

http://www. google.com/search?client=firefox~a&rls=org.mozilla%3 Aen-
US%3Aofiicial&channel'=s&hl=en&source=hp&biw:1280&1:)111=541&q=youtube&btnG:Googl
e+Search#pq="pure+lye&hl':en&sugexp:ppwl&cp=S &gsgid;2u&xhr=t&q=puresteeitpaladin&
pf=p&sclient=psy-ab&safe=off&client=flrefox-a&rls=org.mozilla:en-
US%3Aofficial&channel=s&source:hp&pbx=1 &o q:pures&aqu&aqi"-"géi&aqi=&gsgsm:&gs_
upl=&bav%n.2,or.r_gc.r_pw,,cfosb&fp"=b$ l 82ba71 5b1e6af&biw=1280&bih:54l

http://www. google.com/search?client=flrefox-a&rls=org.mozilla%3Aen-
US%3Aofficial&channel:s&hl=en&source=hp&biw=1280&bih”-”541 &q=youtube&btnG=Googl
e+Search#sclient:psy-ab&hl=en&safe=off&client=firefox-a&rls=org.mozilla:en~ `
US%3Aofficial&charmel=s&biw:1280&bih;541&source=hp&q=pure%Z0sodium%20hydroxid
e&pbx= 1 &oq;&aq=&aqi=&aq1=&gs_sm=&gsgupl=&bav=on.2,or.r_gc._r_pw.,cf.osb&fp:b$ 1 82
ba715b1e6af&pf;p&pd1=5 00

http:i'rwww;youtube':c'om!watch'?’v=KB=Ri\'/fap3Z-1Uk

15

Case 1:18-mj-01048-LB Document 1 F'i|ed 11/01/18 Page 31 of 34 Page|D #: 31

ATTACHMENT B
Particular Things To Be Seized
I. Information to be disclosed by Google (the “Provider”)

To the extent that videos or information described in 1attachment A is within the
possession custody, or control of the Provider, including any videos or information that has
been deleted but is still available to the Provider, or has been preserved pursuant to a request
made under 18 U.S.C. § 2703(1), the Provider is required to disclose the following
information to the government for each URL listed in Attachment A; the content associated

with each URL.

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 32 of 34 Page|D #: 32

II. Inforlnation to be seized by the government
All information described above in Section 1 that constitutes fruits, contraband,
evidence and instrumentalities of violations of 18 U.S.C. § 842(a)(3)(A) (transportation of
explosive materials) and 18 U.S.C. § 2332a(a)(2) (use of a weapon of mass destruction),
those violations involving Victor Kingsley occurring after April 1, 2011, including, for the
URLs listed on Attachment A, information pertaining to the following matters:

(a) Evidence related to any orders, purchases, inquiries or research related to
chemicals, explosive materials or other components utilized to create an
explosive device, explosive materials or any other weapon

(b) Evidence related to explosive materials, devices or any other weapons,
including any manuals, instructions or videos concerning how to create
explosive materials;

(c) Evidencerelated to Police Officers 1 and 2J the Sergeant, the ofncers involved
in Kingsley’s 2014 arrest, their family members, any other individuals
involved in Kingsley’s criminal case, the 67th Precinct or any other police
officers, including but not limited to any attempts to gain personal information
related to any of these individuals;

(d) Evidence related to whitepages.com or any other evidence related to obtaining
address or other personal information including information for Police
Ofi:icers 1 and 2, the Sergeant, the officers involved in Kingsley’s 2014 arrest,
their family members, any other individuals involved in Kingsley’s criminal
case or any other police officers;

2

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 33 of 34 Page|D #: 33

(e) Evidence related to any preparatory steps taken in furtherance of the scheme to
use a destructive device or other type of weapon of mass destruction
(f) Evidence related to the selection of targets or obtaining information related to

those targets in furtherance of the scheme;

Case 1:18-mj-01048-LB Document 1 Filed 11/01/18 Page 34 of 34 Page|D #: 34

CER'I`[FICA'I`E OF AUTHENTICITY OF DOMES'l`IC
BUSINESS RECORDS PURSUANT TO FEDERAL RULE

OF EVlDENCE 902§11!

1, , attest, under penalties of perjury under

 

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information ~
contained in this declaration is true and correct I am employed by Google , and my official

title is _ . 1 am a custodian of records for Google. 1 state

 

that each of the records attached hereto is the original record or a true duplicate of the
original record in the custody of Google, and that 1 am the custodian of the attached records

consisting of (pages/CDs/kilobytes). 1 further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted

business activity of Google; and
c. such records were made by Google as a regular practice

1 further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature

